EXHIBIT 99.2 Q1 2013 Supplemental Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – March 31, 2013 S-5 Capitalization Data, Public Bond Covenants, Credit Ratings, and Selected Debt Ratios – March 31, 2013 S-6 Property Operating Results – Quarters ended March 31, 2013 and 2012 S-7 Revenue by County – Quarters ended March 31, 2013, March 31, 2012 and December 31, 2012 S-8 Development Pipeline – March 31, 2013 S-9 Redevelopment Pipeline and Capital Expenditures – March 31, 2013 S-10 Co-Investments – March 31, 2013 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – March 31, 2013 S-12 Income From Discontinued Operations and Selected Financial Data – March 31, 2013 S-13 Assumptions for 2uidance Range S-14 Summary of Apartment Community Acquisitions and Dispositions Activity S-15 2evel Forecasts: Supply, Jobs and Apartment Market Conditions S-16 Exhibit A - Property List by Region 1 - 3 Table of Contents E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended (Dollars in thousands, except per share amounts) March 31, Revenues: Rental and other property $ $ Management and other fees Expenses: Property operating Depreciation General and administrative Cost of management and other fees Earnings from operations Interest expense before amortization ) ) Amortization expense ) ) Interest and other income Equity income from co-investments Gain on sale of land - Income before discontinued operations Income from discontinued operations - Net income Net income attributable to noncontrolling interest ) ) Net income attributable to controlling interest Dividends to preferred stockholders ) ) Net income available to common stockholders $ $ Net income per share - basic $ $ Net income per share - diluted $ $ See Company's 10-K for additional disclosures S-1 Table of Contents E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Selected Line Item Detail March 31, (Dollars in thousands) Rental and other property Rental $ $ Other property Rental and other property $ $ Management and other fees Management $ $ Development and redevelopment Management and other fees $ $ Property operating expenses Real estate taxes $ $ Administrative and insurance Maintenance and repairs Utilities Property management Property operating expenses $ $ General and administrative General and administrative $ $ Allocated to cost of management and other fees ) ) Allocated to property operating expenses - administrative ) ) Capitalized to real estate ) ) Net general and administrative $ $ Interest and other income Marketable securities and other interest income $ $ Notes receivable Gain from sale of marketable securities and note prepayment - Interest and other income $ $ Equity income from co-investments Equity loss from co-investments $ ) $ ) Income from preferred equity investments Income from early redemption of preferred equity investments - Equity income from co-investments $ $ Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ $ DownREIT limited partners' distributions Third-party ownership interest Noncontrolling interest $ $ See Company's 10-K for additional disclosures S-2 Table of Contents E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended (Dollars in thousands, except share and per share amounts) March 31, % Change Funds from operations Net income available to common stockholders $ $ Adjustments: Depreciation Gains not included in FFO, net of internal disposition costs - ) Depreciation add back from unconsolidated co-investments,and add back convertible preferred dividend - Series G Noncontrolling interest related to Operating Partnership units Depreciation attributable to noncontrolling interest ) ) Funds from operations $ $ FFO per share-diluted $ $ % Components of the change in FFO Non-core items: Acquisition costs Gain on sales of marketable securities and note prepayment ) - Gain on sale of land ) - Income from early redemption of preferred equity investments ) - Core funds from operations Core FFO per share-diluted $ $ % Changes in core items: Same-property NOI $ Non-same property NOI Management and other fees, net Equity income from co-investments Interest and other income (1 ) Interest and amortization expense ) General and administrative ) Discontinued operations ) Other items, net ) $ Weighted average number of shares outstanding diluted (1) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-K for additional disclosures S-3 Table of Contents E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) March 31, 2013 December 31, 2012 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Unsecured debt Lines of credit Other liabilities Derivative liabilities Total liabilities Cumulative convertible preferred stock, carrying value Equity: Common stock 3 3 Cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See Company's 10-K for additional disclosures S-4 Table of Contents E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - March 31, 2013 (Dollars in thousands) Scheduled principal payments (excludes lines of credit) Percentage Weighted Average Weighted Percentage of Total Balance Interest Maturity Balance Outstanding Average Interest of Total Debt Outstanding Rate In Years Secured Unsecured Total Rate Debt Mortgage Notes Payable Fixed rate - secured 49
